Citation Nr: 1036015	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969. He also had service in the National Guard, including active 
duty for training (ACDUTRA) from May to November 1964.        

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which, in pertinent part, denied entitlement to the 
benefits sought. 

During the pendency of the appeal, a June 2007 RO rating decision 
granted a then pending claim for service connection for tinnitus. 
The Veteran has not appealed from the initial rating or effective 
date, and hence this claim has been resolved. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The Board's December 2009 decision denied a claim for service 
connection for hearing loss. The instant claim was remanded to 
the RO (via the Appeals Management Center (AMC)) for further 
evidentiary development, and has since returned for appellate 
disposition. 


FINDINGS OF FACT

1.	The Veteran had bilateral pes planus which pre-existed entrance 
into military service.

2.	Resolving reasonable doubt in the Veteran's favor, his pes 
planus underwent permanent aggravation during military service. 





CONCLUSION OF LAW

The criteria are met for service connection for bilateral pes 
planus. 38 U.S.C.A.        §§ 1110, 1111, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R.               §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A.          §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010). 

As indicated below the Board is granting the benefit sought on 
appeal of entitlement to service connection for pes planus. 
Hence, even assuming, without deciding, that any error was 
committed as to implementation of the VCAA's duty to notify and 
assist provisions, such error was harmless in its application to 
adjudication of this matter, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  

Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing ACDUTRA, or for injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 
101(24), 106 (West 2002 & Supp. 2010);              38 C.F.R. § 
3.6 (2010).

Service connection is also available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153;          38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service. In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence that 
the increase in severity was due to the natural progress of the 
disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. §§ 1111, 1137.

The report of the Veteran's April 1968 examination for entrance 
into active duty service denotes a pre-existing condition of pes 
planus, considered symptomatic, with painful feet. 

A July 1968 clinical record indicates an assessment of flat feet. 
The following month, the Veteran reported his feet hurt when 
walking. Physical examination showed fallen arches. The Veteran 
was referred to a podiatry clinic, where he was fitted with 
corrective shoe inserts. A September 1969 separation examination 
was absent mention of symptoms of flat feet. 

Based on the foregoing, the Board's December 2009 remand 
requested a VA podiatric examination to determine whether the 
Veteran's pre-existing pes planus underwent permanent aggravation 
in service considering the treatment history therein.

The Veteran underwent the requested VA examination in January 
2010. He then reported having severe pain in the arch and 
cramping, left more so than right foot.    He wore foot orthotics 
which helped significantly, allowing him to ambulate much better. 
There was no effect on his occupation as a professional driver. 
He did relate evidence of painful motion and tenderness. Physical 
examination findings included tenderness upon palpation of the 
plantar medial heel, left foot. There was low arch morphology 
with collapse of the longitudinal arch upon weightbearing, 
indicative of pes planus bilaterally. Ankle range of motion was 
significantly limited. X-rays revealed talonavicular joint space 
narrowing as well as navicular cuneiform joint space narrowing 
bilaterally. There was an anterior break with a low calcaneal 
inclination angle bilaterally, and also plantar and 
retrocalcaneal spurring bilaterally. The diagnosis was 
symptomatic pes planus bilaterally; and degenerative joint 
changes, mid foot bilaterally.

The VA examiner further commented that all clinical and 
radiographic findings supported the diagnosis. Furthermore, 
according to the examiner, the Veteran was diagnosed with pes 
planus which did pre-exist the service, but was treated during 
military service, and did pursue physical training after his 
diagnosis during his military tenure. Therefore, it was concluded 
that the Veteran's pes planus             pre-existing service at 
least as likely as not underwent permanent aggravation therein 
beyond that increase in disability due to a natural disease 
process.                The examiner summarized that the 
condition was pre-existing, although the Veteran was treated 
during his military service for symptomatic pes planus, and since 
then radiographs did display significant degenerative joint 
changes, which again could be linked to his military service. 

Having reviewed the above in its entirety, the Board is of the 
opinion that service connection for bilateral pes planus is 
objectively warranted. The basic premise for this grant of the 
benefits sought is the favorable medical opinion offered upon the 
January 2010 VA Compensation and Pension examination, to the 
effect that           the Veteran's pes planus which pre-existed 
service at least as likely as not underwent permanent aggravation 
therein. The examiner's conclusion has a foundation in review of 
actual service treatment history, and the fact that after 
treatment in service the Veteran continued to pursue military 
duties at a full level (without any obvious reduction, such as a 
physical profile for the lower extremities) which could have 
contributed to physical hardship upon the arches of the feet.           
The VA examiner further notes x-ray evidence currently of 
significant degenerative joint changes of the feet, and suggests 
that a condition of this severity may well have become worse due 
to the type of physical exertion incidental to military service. 
The Board acknowledges that the preceding opinion is hardly 
perfect in its rationale, particularly as there is little 
available information as to the extent of         the Veteran's 
physical exertion affecting both feet during service other than 
that his primary regular occupational duty was sedentary as a 
teletype operator. Still,         there is more than sufficient 
basis from the examiner's review of service records,          the 
Veteran's own assertions, and the current progression of 
pathology to ascribe substantial probative weight to the VA 
examiner's conclusion. When resolving reasonable doubt in the 
Veteran's favor, a favorable determination on the subject of a 
causal relationship between pes planus and military service is 
warranted in                this case. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

Thus, the competent medical evidence supports entitlement to 
service connection for pes planus affecting both feet.


ORDER

Service connection for bilateral pes planus is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


